DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-12 and 19) in the reply filed on 6/29/2021 is acknowledged.
Claims 1-29 are pending.
Claims 4, 13-18 and 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-3, 5-12 and 19, drawn to a heterodimeric bispecific antibody comprising first antigen-binding functional domain binding to PD-1 and second domain binding to HER2, and 5 amino acid substitutions in Fc region, are examined on merits. 

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 5/16/2019, 7/30/2020, 8/20/2020, 9/21/2020, 11/17/2020,  6/10/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 21, line 7, and page 19, line 16, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Sequence Requirement

	A first office action can be performed on this application, however, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Specifically, the disclosure contains a sequence on page 14, lien 6, which needs SEQ ID number as sequence identifier.  If these sequences are found in the sequence listing filed to USPTO, Applicants need only insert the appropriate SEQ ID Nos.  However, if these sequences are not part of the listing, then Applicants need to comply with the sequence rules.  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.  Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply (see attached form, PTO L2301). Applicant is given three months from the date of the letter within which to comply with the sequence rule.  
Applicant should follow the guidance for patent applications containing nucleotide sequence and/or amino acids sequence disclosure-the sequence rules in MPEM 2420-2426 and 2422.01 in particular. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description: antibody structure and binding antigens/epitopes

Claims 1-3, 5-12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

A heterodimeric bispecific antibody comprising a first antigen-binding functional domain capable of specifically binding to PD-1 and a second antigen-binding functional domain capable of specifically binding to HER2, 
wherein the heterodimeric bispecific antibody comprises a first Fc chain and a second Fc chain which are linked to each other via one or more disulfide bonds, the first Fc chain and the second Fc chain being respectively linked to the PD-1 antigen-binding functional domain and the HER2 antigen-binding functional domain via a covalent bond or a linker, or the first Fc chain and the second Fc chain being respectively linked to the HER2 antigen-binding functional domain and the PD-1 antigen-binding functional domain via a covalent bond or a linker, and the first Fc chain and the second Fc chain comprise 5 amino acid substitutions at the following positions: 
1) amino acid substitutions at positions T366 and D399 of the first Fc chain and amino acid substitutions at positions L351, Y407, and K409 of the second Fc chain; or 
Wherein bispecific antibody comprises at least one of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, and 18.

 Thus, the claims encompass heterodimeric bispecific antibody to PD-1 and HER2 without structural definition of the antibody.  Applicant elects SEQ ID NO: 4 (VH of PD-1 antibody) for examination, which would not provide the information for the claimed bispecific antibody.
  The specification teaches expression of anti-human PD-1 antibody and anti-human HER2 antibody in 293F cells respectively (page 21-22) and teaches a method of making heterodimeric bispecific antibody by non-covalent interaction between CH2 and CH3 of the half antibody molecules (figure 3 and page 23-25).  The specification teaches the amino acid sequences of VL and VH of anti-PD-1 and CL domain of FC listed in SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 and 18, but does not clearly indicate VH/VL for PD-1 and HER2.. The specification teaches the amino acid substitutions in Fc portions of the antibody (page 13 etc).
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

However, the specification does not teach the structure of the antibody to HER2 including CDRS, or VH/VL that are used to form the bispecific antibody as claimed.  Thus one skill in the art not know how to reduce to practice to make such bispecific antibody merely based on the VH of anti-PD-1 set forth in the claims.  
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed heterodimeric bispecific antibody binding to antigen or epitope within the proteins of PD-1 and HER2. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The Vas-Cath at page 1116).   As discussed, merely stating antigen or epitope bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed heterodimeric bispecific antibody to antigen PD-1 and HER2 does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
The recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials has clearly indicated that an antibody as a product or method of directly using the product requires antibody structure (specific sequence or hybridoma) recited in the claims for the patentability of the invention.
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.






Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dennis et al (WO2015095418, published in June 2015).
+.


Claim Rejections - 35 USC § 103

Claims 1-2, 6-11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al (WO2015095418, published in June 2015) in view of US Patent No. 5869046 (published 1999, US Patent ‘046) as evidenced by sequence alignment to SEQ ID NO: 4.
The teachings of Dennis et al on bispecific antibody binding to PD-1 and HER2 with amino acid substitutions are set forth above.
Dennis et al do not teach the sequence of SEQ ID NO: 4 (elected).
US Patent ‘046 teaches human kappa protein CL domain that has the identical sequence as the instant SEQ ID NO: 4 as evidenced by the sequence alignment below:
QY=SEQ ID NO: 4
DT   23-APR-1999  (first entry)
DE   Human Kappa protein CL domain.
KW   Antibody; salvage receptor binding epitope; Fab; F(ab')2; immunoglobulin;
KW   CH region; CL region; kidney; Fc region; CH1 domain; CH2 domain; IgG;
KW   kappa protein; renal clearance rate; circulatory half-life.
OS   Homo sapiens.
CC PN   US5869046-A.
CC PD   09-FEB-1999.
CC PF   14-APR-1995;   95US-00422092.
PR   14-APR-1995;   95US-00422092.
CC PA   (GETH ) GENENTECH INC.
CC PI   Presta LG,  Snedecor BR;
DR   WPI; 1999-152694/13.
CC PT   Production of antibody fragments with reduced renal clearance - by 
CC PT   introducing salvage receptor binding epitope into CH1 or CL region.
CC   This invention describes a method for preparing a variant Fab or F(ab')2 
CC   polypeptide having increased half-life in vivo, where the polypeptide 
CC   contains an Ig or Ig-like domain comprising a CH1 and/or CL region, is 
CC   cleared from the kidneys and does not contain an IgG Fc region. The 
CC   method involves altering the polypeptide within the CH1 or CL region to 
CC   incorporate a salvage receptor binding epitope taken from two loops of a 
CC   CH2 domain of an IgG Fc region. The polypeptides have a reduced renal 
CC   clearance rate and an increased circulatory half-life. This sequence 
CC   represents a human kappa protein CL domain used in the method of the 
CC   invention.
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 553;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60

Qy         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make heterodimeric bispecific antibody with Kappa CL domain with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to with reasonable expectation of success to apply the teaching of US Patent ‘046 to the teaching of Dennis to make full heterodimeric bispecific antibody binding to PD1 and HER2 with the Kappa CL domain because Dennis et al have shown the bispecific antibody binding to PD-1 and HER2 and US patent ‘046 has shown kappa . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-3, 5-12 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10  of copending Application No. 16/968241.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of enhancing cancer treatment by administering a compound of carbohydrate comprising modified pectin in combination of another chemotherapeutic agent.
The instant claims are drawn to:
A heterodimeric bispecific antibody comprising a first antigen-binding functional domain capable of specifically binding to PD-1 and a second antigen-binding functional domain capable of specifically binding to HER2, 
wherein the heterodimeric bispecific antibody comprises a first Fc chain and a second Fc chain which are linked to each other via one or more disulfide bonds, the first Fc chain and the second Fc chain being respectively linked to the PD-1 antigen-binding functional domain and the HER2 antigen-binding functional domain via a covalent bond or a linker, or the first Fc chain and the second Fc chain being respectively linked to the HER2 antigen-binding functional domain and the PD-1 antigen-binding functional domain via a covalent bond or a linker, and the first Fc chain and the second Fc chain comprise 5 amino acid substitutions at the following positions: 
1) amino acid substitutions at positions T366 and D399 of the first Fc chain and amino acid substitutions at positions L351, Y407, and K409 of the second Fc chain; or 
wherein the first and second Fc chains comprising the above amino acid substitutions have a tendency to undergo heterodimerization rather than homodimerization, and the amino acid positions are numbered according to the Kabat EU numbering system,
wherein the amino acid substitution comprising: T366L and D399R substitutions in the first Fc chain and L351E, Y407L, and K409V substitutions in the second Fc chain
Wherein bispecific antibody comprises at least one of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, and 18.

The claims 1-10 and 17 of application ‘241:
(Original) A heterodimeric bispecific antibody comprising: a first antigen-binding site capable of specifically binding to PD-1 and a second antigen-binding site capable of specifically binding to HER2, wherein the bispecific antibody comprises a first Fc chain and a second Fc chain that are chain-linked to each other via at least one disulfide bond, wherein the first Fc chain and the second Fc chain are each linked to a PD-1 antigen-binding site and a HER2 antigen- binding site, respectively, via a covalent bond or a linking group, or the first Fc chain and the second Fc chain are each linked to a HER2 antigen-binding site and a PD-1 antigen-binding site, respectively, via a covalent bond or a linking group, and an amino acid sequence of an immunoglobulin light chain variable region in the PD-1 antigen-binding site is the SEQ ID NO:10, an amino acid sequence of an immunoglobulin heavy chain variable region in the PD-I antigen-binding site is the SEQ ID NO: 12, and the first Fc chain and the second Fc chain comprise five substitutions of amino acids at the following positions: the first Fc chain comprises substitutions of amino acids of a 366th amino acid and a 399th amino acid; and the second Fc chain comprises substitutions of amino acids of a 351st amino acid, a 407th amino acid, and a 409th amino acid, wherein the first Fc chain and the second Fc chain each comprising the substitutions of amino acids each have a tendency to together form a heterodimer rather than having a tendency to form a homodimer, wherein amino acid positions are numbered according to the Kabat EU Index Numbering System, 
Wherein the amino acid substitution comprising: T366L and D399R substitutions in the first Fc chain and L351E, Y407L, and K409V substitutions in the second Fc chain (claim 3); and
Wherein bispecific antibody comprises at least one of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, and 18 (claim 10).

Claims 23-25 of application ‘241 are directed a method of treating cancer comprising administering the antibody of claim 1.

Both sets of the claims are drawn to the same bispecific antibody binding to PD-1 and HER2 with the same amino acid substitutions at Fc regions.  The antibody also comprises the same anti-PD-1 amino acid sequences of SEQ ID Nos, such as SEQ ID NO: 12 (see SCORE).   Thus, the claims of instant application and the claims of ‘241 application would anticipate and be obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Potential ODP rejection:
	Applicant is noted that claim 10 of US application 16/968677 reciting heterodimeric form bispecific antibody according to claim 1, wherein the first Fc chain bonded to PD-1 binding region and second Fc chain bonded to HER2. While claim 1 of application ‘667 recites bispecific antibody to PD-1 and VEGF.  

	The Office considers that claim 10 of application ‘677 contains typographic error of HER2 (error) from VEGF (correct).  Therefore, there is no ODP rejection made currently.  If applicant does not agree and consider that recitation of claim 10 is in right form. The currently examined claims would be rejected under the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 and other pending claims of the application ‘677 till clarification made.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642